Citation Nr: 1424599	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-10 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and obsessive compulsive disorder, and as secondary to service-connected disabilities.  

2.  Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to August 1970.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from August 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified at a Travel Board hearing in February 2012 and a copy of that transcript is of record.  At the hearing the Veteran also submitted additional evidence with a waiver of initial RO consideration.  

Furthermore, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue on appeal as seen on the title page.  Id. (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Service Connection

The Veteran contends that his major depressive disorder and obsessive compulsive disorders are related to his service-connected diabetes and bilateral peripheral neuropathy.  

The Veteran was afforded a VA examination in March 2011.  The VA examiner diagnosed depression and anxiety and concluded that it was less likely as not that the Veteran's depression and obsessive compulsive disorder (anxiety) were caused by, or a result of, the Veteran's service connected diabetes mellitus.  The examiner explained that it is not clear that diabetes is directly linked to the onset of mental health disorders generally.  He also explained that the timeline of the onset of all the considered conditions does not seem to further indicate the presence of the attested relationship.  The examiner noted that the Veteran reported that his depression and anxiety were likely present in the immediate years following his military service.  

While the examiner concluded that the Veteran's diabetes did not cause the Veteran's claimed psychiatric disorders he did not address whether his service-connected diabetes mellitus aggravated those disorders.  See Allen v. Brown, 7 Vet. App. 439, 448(1995).  Additionally, as the examiner concluded that it is recognized that the stress and chronic difficulties associated with managing diabetes could potentially be a minor and possible aggravating factor in the onset of some severe mental health conditions, the Board finds an aggravation opinion would be highly probative to the issue at hand.  As such, the Board finds that the Veteran's claim folder should be returned to the March 2010 VA examiner to provide an aggravation opinion.  

Furthermore, at the February 2012 Board hearing, the Veteran and his representative asserted that the Veteran's major depressive disorder and obsessive compulsive disorder may also be due to his bilateral peripheral neuropathy.  See Hearing Transcript pg. 14.  As such, the Board finds that on remand the examiner should also address whether the Veteran's acquired psychiatric disorder, to include major depressive disorder and obsessive compulsive disorder, is related to his service connected bilateral peripheral neuropathy.  

Increased Rating

The Veteran also contends that his bilateral peripheral neuropathy of the lower extremities is more severe than reflected by his current disability rating.  

First, the Board notes that the most recent VA examination in January 2010 is over four years old.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Additionally, the Board notes that there are competing opinions of record as to whether the Veteran has muscle atrophy.  A February 2007 VA examiner concluded that the Veteran had muscle atrophy of the gastrocnemius bilaterally.  An August 2009 VA examiner also concluded that the Veteran had muscle atrophy.  However, the January 2010 VA examiner concluded that the Veteran was negative for muscle atrophy.  As such, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his bilateral peripheral neuropathy of the lower extremities and to clarify whether or not he has muscle atrophy in the lower extremities.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any new medical evidence, from VA or otherwise, pertaining to any treatment the Veteran received for his bilateral peripheral neuropathy, depression, and obsessive compulsive disorder, that may have come into existence since February 2011.  The RO should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Thereafter, return the claims file to the examiner who conducted the March 2011 VA examination for an addendum opinion.  If such examiner is not available, the file should be forwarded to another appropriate individual for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner.  Review of the claims file must be noted in the addendum report.

The examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected diabetes aggravated the Veteran's depression or obsessive compulsive disorder (anxiety) beyond its natural progression.  If such aggravation is found, the examiner should determine:  (a) the baseline manifestations of the Veteran's depression or obsessive compulsive disorder (anxiety) absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the service-connected diabetes.  

The examiner should also address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service connected bilateral peripheral neuropathy of the lower extremities (1) caused or (2) aggravated the Veteran's depression or obsessive compulsive disorder (anxiety) beyond its natural progression.
If such aggravation is found, the examiner should determine:  (a) the baseline manifestations of the Veteran's depression or obsessive compulsive disorder (anxiety) absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the service connected bilateral peripheral neuropathy of the lower extremities.  

The VA examiner should address the May 2010 VA opinion that concluded the Veteran's depression was due to his service-connected diabetes and bilateral peripheral neuropathy.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

3. Thereafter, schedule the Veteran for a VA neurological examination to assess the current severity of his service-connected bilateral peripheral neuropathy of the lower extremities.  Review of the claims file must be noted.  

All indicated tests and studies should be performed, including nerve conduction studies and clinical findings should be reported in detail.

The examiner should also address the previous opinions of record regarding muscle atrophy, particularly the February 2007 VA finding of muscle atrophy of the gastrocnemius bilaterally.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

4. After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).



______________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


